Citation Nr: 1612523	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-32 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Service connection for tinnitus. 

2.  Service connection for bilateral hearing loss. 

3.  Service connection for a low back disorder.

4.  Service connection for a right ankle disorder.

5.  Service connection for a left ankle disorder.

6.  Service connection for a left shoulder disorder.

7.  Service connection for bilateral knee disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1981 to August 1985, from July 1987 to July 1990, from June 1992 to August 1993, and from August 1993 to February 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In January 2016, the Veteran and spouse presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.

The issues of service connection for bilateral hearing loss, low back, right ankle, left ankle, left shoulder, and bilateral knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma (loud noise) during service.

2. The Veteran currently has a tinnitus disability.

3. The Veteran has had continuous symptoms of tinnitus since service separation.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is granting service connection for tinnitus, which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


Service Connection for Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Tinnitus, which is an organic disease of the nervous system, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 
38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for service connection for tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and tinnitus (as an organic diseases of the nervous system) becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran contends that service connection is warranted because tinnitus is related to acoustic trauma (loud noise) sustained in service.  Specifically, the Veteran stated that ringing in the ears began in service as a result of loud noise from firearms, demolitions, and loud vehicles, and has continued ever since.  See, e.g., January 2016 Board hearing transcript.

The Board finds that the Veteran had in-service loud noise exposure.  The Veteran has stated that he was exposed to loud noise from firearms, demolitions, and loud vehicles.  See id.  DD Form 214 shows that the Veteran's military occupational specialty (MOS) was an infantryman, which is associated with a high probability of hazardous noise exposure.  See Veterans Benefits Administration (VBA) Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).

The Board next finds that the Veteran has a current tinnitus disability.  The record shows complaints of ringing in the ears.  See, e.g., April 2008 private treatment record; January 2016 Board hearing transcript; Charles v. Principi, 16 Vet. App 370, 374 (2002) ("ringing in the ears is capable of lay observation").  In addition to being competent, the Veteran has been consistent when reporting the tinnitus symptoms; therefore, these statements are competent and credible evidence to establish a current tinnitus disability. 

The Board finds that the evidence is at least in equipoise on the question of whether symptoms of the current tinnitus disability were continuous after service separation.  The Veteran submitted a claim for service connection in April 2008 where he reported onset of tinnitus symptoms in 1981 (during the first period of service).  During the January 2016 Board hearing, the Veteran stated that ringing of the ears started in 1983 (during the first period of service) and has been continuous since then.  An April 2008 private treatment record shows that the Veteran reported a history of ringing in the left ear since 1990 (during the second period of service).  The record does not include any contemporaneous lay or medical evidence regarding tinnitus symptoms in service.  The first indication of tinnitus symptoms is in a February 2008 private treatment record.  Nevertheless, as stated above, the Veteran has consistently reported that tinnitus symptoms began in service and have been continuous since service separation.

Based on these "continuous" post-service tinnitus symptoms and in-service acoustic trauma, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for tinnitus under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.303(b) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309; Fountain.  Because the Board is granting the claim for service connection for tinnitus on a presumptive theory of service connection, all other theories of entitlement are rendered moot.


ORDER

Service connection for tinnitus is granted.


REMAND

In a June 2012 memorandum, VA issued a Formal Finding of Unavailability of the Veteran's Service Treatment Records.  The Board recognizes that because of the missing records it has a heightened duty to assist, to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Service Connection for Bilateral Hearing Loss 

The Veteran contends that service connection is warranted because bilateral hearing loss is related to acoustic trauma (loud noise) sustained in service.  Specifically, the Veteran stated that hearing loss began in service as a result of loud noise from firearms, demolitions, and loud vehicles, and has continued since service separation.  See, e.g., January 2016 Board hearing transcript.  As stated above, the Board has found that the Veteran had in-service loud noise exposure.  

For the VA compensation purposes, impaired hearing will be considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

In this case, while an April 2008 private treatment record shows a diagnosis of borderline bilateral low-to-mid frequency sensorineural hearing loss (SNHL) and left ear high-frequency moderate SNHL, the record is unclear as to whether the Veteran has bilateral hearing loss for VA compensation purposes, that is, hearing impairment that meets the criteria at 38 C.F.R. § 3.385.  An April 2008 audiogram appears to show left ear hearing loss under 38 C.F.R. § 3.385, but it is unclear whether the Veteran has right ear loss for VA compensation purposes.  SNHL is linked with nerve damage that most often occurs "when the tiny hair cells in the cochlea are injured," which is considered irreversible.  See Fountain at 266 (quoting VA Training Letter 10-02).  The April 2008 private examiner opined that it is quite likely that the Veteran's high-frequency SNHL is secondary to noise exposure that he had been exposed to in the past, possibly at work, but most likely in the military, as he does have his left ear towards the muzzle of the gun, and given his long history of gun use in the military.  A February 2008 private examiner assessed decreased hearing in the left ear associated with ringing in the ears.

The Veteran was not afforded a VA examination in connection with the claim for service connection for bilateral hearing loss.  Based on the foregoing, and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain a medical examination with opinion addressing the nature and etiology of any current bilateral hearing loss disability.

Service Connection for Low Back, Right Ankle, Left Ankle, 
Left Shoulder, and Bilateral Knee Disorders

The Veteran contends that service connection is warranted because right ankle, left ankle, left shoulder, low back, and bilateral knee disorders are related to service.  Specifically, the Veteran asserted that he injured the right and left ankles, left shoulder, and low back during service in 1988 when he was dispatched to Cold Creek, Montana, to help fight fires, and that on the third week, he fell down a valley while carrying a five-gallon water jug on his back, thereby sustaining the above-referenced injuries.  See, e.g., January 2016 Board hearing transcript; February 2016 buddy statement by L.B.  The Veteran advanced that, as part of military exercises, he would land on rocks or tree branches, and that the strenuous military activities resulted in excess calcium on the knee caps, which caused the current bilateral knee disabilities.  See, e.g., January 2016 Board hearing transcript.

A July 1990 service personnel record shows that the Veteran was deployed to Cold Creek, Montana, in September 1988 as a team leader to fight fires during a national emergency.

A July 1990 service treatment record shows a notation of chronic intermittent low back pain.  The record also reflects that the Veteran had post-service injuries to the lumbar spine.  See February 2002 and February 2005 private treatment records (showing assessments of lumbar strain).  A September 1994 private treatment record shows that the Veteran reported a two-to-three-year history of smoldering left knee pain.  The September 1994 private examiner assessed possible left knee pain, chondromalacia patella versus joint mouse, or calcium formation.  A September 1994 x-ray report showed no abnormalities of the left knee.  An April 2006 private treatment record shows that the Veteran reported that left shoulder pain began a few years earlier without specifying the number of years.  

A February 2008 private treatment record shows that the Veteran complained of problems with his ankles, knees, lower back, and left shoulder, and that he had a history of left ankle fracture about 16 years earlier.  The February 2008 private examiner noted that the Veteran was in the Army for eight years where he was climbing, carrying heavy packs, and crawling under various obstacles, which were all very hard on the Veteran's body.  The February 2008 private examiner assessed multiple joint discomfort with bicipital tendinitis, acromioclavicular joint arthritis, rhomboid, and superior trapezius strain on the left side, likely bilateral ankle arthritis with chronic instability, and jumper's knee.  An October 2008 private treatment record shows an assessment of chronic low back pain, with occasional sciatic nerve symptoms, ankle discomfort, knee discomfort, and left shoulder discomfort.  The October 2008 private examiner noted that abnormal MRI results with respect to the above-referenced complaints can be attributed to the Veteran's active service, which was very hard on his body, or can simply be a result of regular aging.  The October 2008 indicated that it was difficult to opine on whether military service was responsible for these problems.

The Veteran was not afforded a VA examination in connection with the claims for service connection for low back, right ankle, left ankle, left shoulder, and bilateral knee disorders.  Based on the foregoing, and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain a medical examination(s) with opinions addressing the nature and etiology of any current low back, right ankle, left ankle, left shoulder, or bilateral knee disability.

Accordingly, the issues of service connection for bilateral hearing loss, low back, right ankle, left ankle, left shoulder, and bilateral knee disorders are REMANDED for the following actions:

1. The Veteran should provide VA with any and all treatment records pertaining to the claims for service connection for bilateral hearing loss, low back, right ankle, left ankle, left shoulder, and bilateral knee disorders. 

2. Schedule a VA audiology examination to assist in determining the etiology of any current hearing loss.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary testing should be conducted and all appropriate diagnoses rendered.  A rationale should be given for all opinions and conclusions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

In rendering the opinions requested below, the examiner should assume that the Veteran had in-service noise exposure as an infantryman, and accept as true the Veteran's assertions of continuous hearing loss symptoms since service separation.

Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinions: 

Does the Veteran have a bilateral hearing loss disability? 

If the Veteran has a bilateral hearing loss disability, is it at least as likely as not (i.e., a 50 percent probability or greater) that the hearing loss is related to active service, to include the exposure to loud noise as an infantryman?  The examiner should specifically comment on the significance of VA Training Letter 10-02 that SNHL is irreversible. 

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected tinnitus caused the Veteran's hearing loss?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected tinnitus aggravated (that is, permanently worsened in severity beyond normal progression) the Veteran's hearing loss? 

The examiner is requested to specifically comment on the February 2008 private examiner's assessment that hearing loss is associated with ringing in the ears.  

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the hearing loss prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

3. Schedule the appropriate VA examination(s) with opinions in order to assist in determining the etiology of any current low back, right ankle, left ankle, left shoulder, or bilateral knee disabilities.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  

In rendering the opinions requested below, the examiner(s) should assume that the Veteran's assertions with respect to sustaining in-service injuries in 1988 while fighting fires to be true. 

The examiner(s) is (are) requested to provide the following opinions: 

Does the Veteran have a low back disability? 

If the Veteran has a low back disability, is it as likely as not (i.e., probability of 50 percent or more) that the low back disability had its onset during, or is otherwise related to any of the Veteran's active service periods?  The examiner should specifically comment on the significance of the July 1990 service treatment record showing a notation of chronic intermittent low back pain. 

Does the Veteran have a right ankle disability?  

If the Veteran has a right ankle disability, is it as likely as not (i.e., probability of 50 percent or more) that the right ankle disability had its onset during, or is otherwise related to any of the Veteran's active service periods?  

Does the Veteran have a left ankle disability?  

If the Veteran has a left ankle disability, is it as likely as not (i.e., probability of 50 percent or more) that the left ankle disability had its onset during, or is otherwise related to any of the Veteran's active service periods?  

Does the Veteran have a left shoulder disability?  

If the Veteran has a left shoulder disability, is it as likely as not (i.e., probability of 50 percent or more) that the left shoulder disability had its onset during, or is otherwise related to any of the Veteran's active service periods?  

Does the Veteran have a bilateral knee disability?  

If the Veteran has a bilateral knee disability, is it as likely as not (i.e., probability of 50 percent or more) that the bilateral knee disability had its onset during, or is otherwise related to any of the Veteran's active service periods?  

4. Thereafter, the issues of service connection for bilateral hearing loss, low back, right ankle, left ankle, left shoulder, and bilateral knee disorders on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


